Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Status of Claims

	Claims 1, 4, 9, 12, 17 and 19 are amended. Claims 5 and 13 are canceled and claims 21 and 22 are new.. Claims 1-4, 6-12 and 14-22 are pending.

Response to Arguments
	Applicant’s arguments regarding the 101 rejection of the claims have been considered but are not persuasive.
Applicant argues:
At least the recitations of communications to/from a user computing device including transmitting a signal that causes a selectable control to be displayed and receiving a signal generated in response to user selection of the selectable control are all recitations of computer-specific activity rather than organizing human activity. Accordingly, Applicant respectfully submits that the pending claims are patent-eligible under the first prong of Step 2A.
In response, the examiner asserts that the computer-specific activity recited is mere application of the abstract idea by computer. MPEP 2106.05(f) provides examples of additional elements courts have found to be mere instructions to apply an exception and in contrast, cases where additional elements are more than “apply it” or are not “mere instructions”. The claims in these situations recite a technological solution to a technological problem as in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014), BASCOM Global Internet Servs. v. AT&T Mobility, LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016), and Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017).
The present claims do not claim a technological solution to a technological problem as comparing installment plan transactions for inconsistencies is not a technological problem, nor is blocking or denying installment plan transactions.
Here, the claims recite a specific improvement to the technical field of generating alerts based upon inconsistencies in repeating data (e.g., "overbilling, double-billing, and/or billing after installment payments should have stopped" (paragraph [0003])) in accordance with the MPEP. As discussed in the published application at, for example, paragraphs [0002]-[0004], conventionally "users associated with repeating data are only 11 21652-01358given the choices of verifying the repeating data manually, or not verifying it at all." Further, "It is a hassle for users to remember to check repeating data. If users do remember to check repeating data it is also inconvenient to manually check the repeating data and verify that the repeating data is correct." 
In response, the examiner asserts that the claims do not improve the process of generating alerts but merely generate alerts with regard to a particular field. The claims do not purport to describe in any detail how the alerts (signal) are generated but merely claim that they are generated, in response to a comparison of data and determination of inconsistency. Applicant’s argument that the manual check users normally perform is inconvenient seems to argue that the claimed process merely benefits from the use of computer, i.e., claiming the improved speed or efficiency inherent with applying the abstract idea on a computer. Such claims do not integrate the abstract idea into a practical application or provide significantly more (MPEP 2106.05(f)(2).
	
Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
1. A computing system for validating repeating data comprising at least one computing device including at least one processor communicatively coupled to a memory device, the at least one processor programmed to:
	receive a first instance of data, the first instance of data including first
repeating data elements comprising:
		a length of time over which instances of repeating data will be
	received; and
		a frequency at which instances of repeating data will be received;
		determine the first instance of data is associated with a first repeating
	data plan by determining that the first instance of data includes the first repeating 	data elements;
		store, in the memory device, the first repeating data elements;
		receive a second instance of data, the second instance of data including
	second repeating data elements;
		determine the second repeating data elements are associated with the
	first repeating data plan;
		compare the second repeating data elements to the first repeating data
	elements;
		determine the second repeating data elements are inconsistent with the
	first repeating data elements; 
transmit, to a user computing device associated with the first repeating  data plan a signal indicating the second repeating data elements are
inconsistent with the first repeating data plan, wherein receipt of the signal causes the user computing device to display a selectable control associated with blocking a transaction associated with the second repeating data elements;
	receive, from the user computing device, a signal generated in response to the user selection of the selectable control; and
	cause the transaction to be blocked in response to receiving the signal.

Claims 9 and 17 are similar to claim 1 and are similarly rejected.

	The underlined portions of the claims recite certain methods of organizing human behavior, fundamental economic principles or practices of mitigating risk.
	This judicial exception is not integrated into a practical application because the process may be practiced by hand or by a human with pen and paper and is only augmented by generic devices, adding the words “apply it”, via the computing system and its elements. The claims also recite a storing step but this is merely insignificant extra-solution activity and meaningless as the stored data is not further used in the claims and even if it were, storing data is merely a data gathering step.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim elements are either the abstract idea or the computer implementation of the abstract idea with a data gathering step. There are no further elements by which to consider in the well-understood, routine and conventional inquiry.
	The dependent claims merely narrow the abstract idea. As a whole and in combination the claims comprise the abstract idea with mere instructions to apply the abstract idea and are not significantly more or an integration into a practical application.

The closest prior art is:
20210158253 – Dolan
SYSTEM FOR EXECUTING AUTOMATIC RESOURCE TRANSFERS USING PREDICTIVE ELECTRONIC DATA ANALYSIS
Description
[0038] The degree to which the correlation score changes may depend on the level of correlation of the shared characteristics. For instance, a recurring transaction which has 100% exact shared characteristics with the original transaction may increase the correlation score by a relatively higher amount. Conversely, a recurring transaction which has only some shared characteristics or has characteristics which have a degree of change or variance compared to those in the original transaction (e.g., slightly different payment amounts, changes in payment platform, slight changes in spelling in the transaction label, or the like) may cause the correlation score to increase by a relatively lower amount. In some embodiments, the correlation score between sets of transactions may decrease based on a lack of shared characteristics. Additionally, the system may be configured to increase the correlation score based on recognizing certain characteristics of the transaction. For instance, transaction labels containing certain words related to periodic payments (e.g., “dues,” “bill,” “monthly,” or the like) may increase the correlation score by relatively higher amounts compared to resource transfers without such transaction labels. Furthermore, the system may assign higher weights to certain characteristics than others. For instance, the system may give greater weight to transaction dates, payment amounts, and recipients than to payment rails or transaction labels. In this way, the system may be able to account for some inconsistencies in a set of recurring transactions. If the correlation score for a set of transactions is above 0 but below the defined threshold, the potentially related resource transfers may be added to a candidate table for continued monitoring.

20170148020 – Vienravee
Systems And Methods For Use In Verifying Recurring Transactions To Payment Accounts
Description
[0060] In view of the above, the systems and methods herein may permit consumers to be involved in approving and/or declining scheduled recurring transactions to the consumers' payment accounts (e.g., after initial setup), thereby altering conventional authorization and/or clearing of recurring transactions. As such, the consumers and/or the merchants involved can reap the benefits of auto-pay type options, while still preserving further verification of the consumers' permissions to make such transactions. In this manner, the consumers are able to decline recurring transactions that reflect transactions and/or transaction amounts different than previously agreed to, and/or that are otherwise inconsistent with the consumers' intentions for  the recurring transactions to the payment accounts.

20130185191 – Ganor
SYSTEMS AND METHOD FOR CORRELATING TRANSACTION EVENTS
Background/Summary
[0003] However, each separate transaction event, analyzed alone, may only provide partial information necessary to detect fraud. In one example, a customer may be enrolled in a recurring credit card payment program making monthly payments to an authorized recipient. In one scenario, a fraudster may interrupt the payments by re-routing the payments to his/her personal account. Analyzed alone, the fraudulent transaction event may appear normal. The fraud detector may fail to recognize that the new payment is inconsistent with the previous pattern of recurring payments. Accordingly, such fraud may go undetected.
SUMMARY OF THE INVENTION
[0004] Some embodiments of the invention may correlate transaction events. Transaction events may be received that identify actions executed at a plurality of different types of source systems. For each transaction event, it may be determined whether or not the transaction event is equivalent to a previous transaction event using for example an equivalence relationship. The equivalence relationship may define events as being equivalent when each of the events has a subset of parameters that match exactly and a different subset of parameters that match approximately and not exactly. Equivalent transaction events may be correlated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William E. Rankins whose telephone number is 571-270-3465.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694